— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 17, 1975, convicting him of bribing a witness, upon a jury verdict, and imposing sentence. Judgment modified as to the conviction, on the law and the facts, by reducing the conviction to one of attempt to bribe a witness; as so modified, judgment as to the conviction affirmed; judgment reversed as to the sentence, on the law; *907and case remanded to Criminal Term for resentencing and for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). Defendant’s conviction of bribing a witness was based upon an indictment which charged that he offered to bribe the complaining witness in a pending criminal prosecution. The evidence at the trial established that defendant proposed the offer to a third person who never communicated it to the complaining witness. The evidence established an attempt to bribe a witness, which constitutes a lesser included offense (see CPL 1.20, subd 37). Therefore, under the authority of CPL 470.15 (subd 2, par [a]), which permits this court to modify a judgment if the trial evidence is only legally sufficient to establish a defendant’s guilt of a lesser included offense, the judgment should be modified by reducing the conviction of bribing a witness to one of attempt to bribe a witness. The question of excessiveness of sentence has therefore been rendered academic. However, we have considered the other issues presented and find them to be without merit. Latham, Acting P. J., Cohalan, Margett, Brennan and Munder, JJ., concur. [83 Misc 2d 833.]